DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the After Final arguments filed January 29, 2021.  

Claims 1-11 are allowable. Claims 12-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on August 3, 2020, is hereby withdrawn and claims 12-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-17 are currently pending wherein claims 1-11 read on a crosslinkable composition, claims 12-16 read on a method of making a crosslinked composition using 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Skoultchi et al (US 4,069,123), Fujisawa et al (WO 2010/073649), and Tunius (EP 2371920).

Summary of claim 1:
A crosslinkable composition comprising: 
a (meth)acrylate polymer; and
a visible light absorbing compound of one of the following formulae (I), (II), or (III):

    PNG
    media_image1.png
    282
    285
    media_image1.png
    Greyscale



R1 and R2 are independently selected from an alkyl group, a phenyl group, an alkyl-substituted phenyl group, a heteroaromatic group, an alkyl-substituted heteroaromatic group, and R1 and R2 may be taken together to form a ring of up to seven carbons;
R3 and R4 are independently selected from H, a halogen, an alkyl group, and a carboxyl group;
R5 and R6 are independently selected from a phenyl group, an alkyl-substituted phenyl group, a heteroaromatic group, an alkyl- or chloride-substituted heteroaromatic group, and formula (IV):

    PNG
    media_image2.png
    131
    276
    media_image2.png
    Greyscale

wherein
R7 is a halogen;
R8 is H;
R9 is a heteroaryl;
R10 is H; and 
R11 is a halogen;
wherein 2% or less of carbon-carbon bonds in the crosslinkable composition are double bonds.

Summary of claim 17:
A method of making a crosslinked composition, the method comprising: 
obtaining a crosslinkable composition comprising a (meth)acrylate polymer; an ultraviolet absorbing crosslinker compound; and a visible light absorbing compound of one of the following formulae (I), (II), or (III):

    PNG
    media_image1.png
    282
    285
    media_image1.png
    Greyscale

wherein
R1 and R2 are independently selected from an alkyl group, a phenyl group, an alkyl-substituted phenyl group, a heteroaromatic group, an alkyl-substituted heteroaromatic group, and R1 and R2 may be taken together to form a ring of up to seven carbons;
R3 and R4 are independently selected from H, a halogen, an alkyl group, and a carboxyl group;
R5 and R6 are independently selected from a phenyl group, an alkyl-substituted phenyl group, a heteroaromatic group, an alkyl- or chloride-substituted heteroaromatic group, and formula (IV):

    PNG
    media_image2.png
    131
    276
    media_image2.png
    Greyscale

wherein
R7 is a halogen; 
R8 is H;
R9 is a heteroaryl; 
R10 is H; and
R11 is a halogen;
wherein 2% or less of carbon-carbon bonds in the crosslinkable composition are double bonds; 
subjecting the crosslinkable composition to a first radiation to form a partially crosslinked crosslinkable composition; and
subjecting the partially crosslinked crosslinkable composition to a second radiation; wherein the first radiation and the second radiation are different; and wherein one of the first radiation and the second has a wavelength of 400 nm or greater and the other has a wavelength of less than 400 nm.


Skoultchi teaches a crosslinked pressure sensitive adhesive (title) that includes an acrylate polymer (abstract) and a quinone compound such as phenanthrenquinone (column 4, lines 18-27) (as applicants cite in the specification as being a preferred However, Skoultchi does not teach or fairly suggest the claimed crosslinkable composition wherein the composition contains less than 2% or less carbon-carbon double bonds.  Applicants have shown that with the claimed visible light absorbing compound, the polymer is still crosslinkable even in the absence of additional carbon-carbon double bonds.

Fujisawa teaches a pressure sensitive adhesive composition (title) that contains an acrylic adhesive component and photopolymerization initiator (0013).  Fujisawa teaches the acrylic adhesive component to be a copolymer of (meth)acrylic acid and (meth)acrylic acid ester (0019) and the photopolymerization initiator to be Kayacure RTX, Kayacure DETX, Kayakur DITX, or Kayacure CTX (as applicants have cited in the specification as reading on claimed formula (II) and, thus reading on an visible light absorbing compound) (0036).  However, Fujisawa does not teach or fairly suggest the claimed crosslinkable composition wherein the composition contains less than 2% or less carbon-carbon double bonds.  Applicants have shown that with the claimed visible light absorbing compound, the polymer is still crosslinkable even in the absence of additional carbon-carbon double bonds.

Tunius teaches an adhesive composition (title) that contains a photoinitiator (abstract) that includes a polymer (0014) that is a copolymer of alkyl acrylates (0008).  Tunius further teaches the composition to include a photoinitiator that is Irgacure 784 (0057) as applicants cite in the specification as reading on claimed formula (III) and, thus reading However, Tunius does not teach or fairly suggest the claimed crosslinkable composition wherein the composition contains less than 2% or less carbon-carbon double bonds.  Applicants have shown that with the claimed visible light absorbing compound, the polymer is still crosslinkable even in the absence of additional carbon-carbon double bonds.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763